 Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 1 of 8 Page ID #156



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                  CASE NO.18-CR-30141-NJRy/
                                                     CASE NO.
MELISSA SCANLAN
a/k/a "TheDrugLIama,"

               Defendant.


                                  STIPULATION OF FACTS


       The United States and the Defendant agree and stipulate as follows:

       1.      From an unknown date but at least on or about October 1, 2016, and continuing

until on or about August 2, 2018, Melissa Scanlan (a/k/a "TheDrugLIama"), Brandon Arias(a/k/a

"TheDrugLIama"), Daniel Wheeler (a/k/a "Danny"), Fausto Ramirez, April Kelly, Norma

Dominguez, and others not named in the Superseding Indictment agreed and conspired to

distribute 400 grams or more of a mixture or substance containing a detectable amount offentanyl

in Madison County, Illinois and elsewhere.

       2.      Madison County, Illinois is located within the Southern District of Illinois.

       3.      On or about April 30, 2018, in Madison County, Illinois, within the Southern

District ofIllinois, Melissa Scanlan and Brandon Arias knowingly and intentionally distributed 20

pills containing fentanyl and acetyl fentanyl (a fentanyl analogue). This distribution was made in

furtherance of the conspiracy to distribute fentanyl and was reasonably foreseeable to Melissa

Scanlan and Brandon Arias. At the time ofthis distribution, Scanlan and Arias both knew that the

fentanyl was a controlled substance.
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 2 of 8 Page ID #157
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 3 of 8 Page ID #158
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 4 of 8 Page ID #159
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 5 of 8 Page ID #160
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 6 of 8 Page ID #161
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 7 of 8 Page ID #162
Case 3:18-cr-30141-NJR Document 56 Filed 10/30/19 Page 8 of 8 Page ID #163
